Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Invention/Official Notice
The Amendment received April 13, 2021 has been entered and carefully considered. Claims 1, 5-10 and 14-19 are pending in the application. 

Examiner notes that the Amendment introduces recitations regarding first, second & third present threshold values; however, such newly added limitations regarding the threshold values do not appear to further limit from the prior claimed invention.  This is because, one of ordinary skill in the art knows that, in order to perform/support the prior claimed “determining” (i.e., the claimed limitations), some sort of comparison with some sort of values (e.g., threshold) are necessary/required (i.e., inherent features or operations); therefore, the examiner believes that the newly introduced amended limitations appear to be directed to the same inherent features/functions of the “determining” limitations/recitations.

After careful consideration and search of the present invention, the examiner finds that the inventive concept of the determining states of LFU, LRU & length information with hot & cold data are very well-known in the art of efficient data storage systems; as evidence, the examiner kindly asks the applicant to conduct US Patent Database search using such terms (see also the examiner cited prior art of record).  In 

Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive. 
Firstly, the examiner disagrees with the applicant’s interpretations of the claimed invention; consequently, the arguments based on the disagreed interpretations are also disagreed by the examiner; and 
Secondly, the following art rejections are modified/amended to better address the applicant’s arguments, in response to the newly introduced amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “according to the and the sate” is grammatically awkward.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 10 & 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (US 10,402,102 B2).
The Oh reference teaches functionally equivalent teachings of the recited claimed invention as follows:
Claims 1, 10, 19		Teachings of Oh reference
1. (Currently Amended) A data storage method, comprising:
Teachings of figure 4 system (100)
receiving a data storage request from a client, 
Teachings of col 6, lines 13-14 “control the memory device 150 in response to a request from the host 102”
wherein the data storage request comprises data to be stored;
Teachings of col 6, lines 16-17 “store data provided form the host 102 into the memory device 150”
determining a state of the data to be stored to be a hot data state when
Teachings of col 10, lines 33-34 “hot data and cold data may be identified“
greater than…threshold
Teachings of col 10, lines 33-46, relatively greater or smaller
a least frequently used (LFU) of the data to be stored is greater than a first preset threshold, 
Teachings of col 10, lines 42-45 “hot data when…relatively greater access ratio…cold data when…relatively smaller access ratio”
a least recently used (LRU) of the data to be stored is greater than a second preset threshold, and 
Teachings of col 10, lines 42-45 “hot data when…relatively greater access ratio…cold data when…relatively smaller access ratio”
length information of the data to be stored is smaller than a third preset thresholds  
Teachings of col 10, lines 36-37 “hot data when the provided data has relatively smaller size”
otherwise, determining the state of the data to be stored to be a cold data state;
Teachings of col 10, lines 38-39 “cold data when the provided data has relatively greater size”
determining a corresponding storage medium for the data to be stored according to the and the state of the data to be stored, and storing the data to be stored in the corresponding storage medium determined for the data to be stored.
Teachings of col 10, lines 16-18 “may store the hot data into a hot data area 107 of the unified memory 106, and may store the cold data into a cold data area 108”

19.	A computer readable storage medium storing a computer program which causes a server to execute the method according to claim 1
Inherent features & well-known features/teachings of the Oh reference and/or the teachings of clam 1

10.	Limitations of a claim 10
Teachings of claim 1 are similarly applied

As can be seen from the above detailed teachings of the Oh reference, since the Oh reference teaches all of the functionally equivalent teachings (e.g., the teachings/terms “relatively” teaches the functionally equivalent teachings of the claimed invention) of the claimed invention; therefore, the claimed invention is anticipated by the teachings of the Oh reference.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 10,521.143 B2) in view of Official Notice (i.e., see Oh et al. (US 10,402,102)-Column 10, lines 33-37; Feng et al. (20170039000 A1)-Paragraphs 47-48, 51 & 56 & FAGIANO et al. (2018/0046381 A1)).
The examiner relies on the entire teachings of the Subramanian reference & the teachings of the Official Notice for this rejection; the applicant should carefully consider the Subramanian reference teachings and the teachings of the Official Notice to better understand the examiner’s position of the following rejection.
The one of the Official Notice reference- the Oh reference teaches the gist of the claimed invention as well-known teachings in the art as follows:
Claim 1			Teachings of Oh reference
1. (Currently Amended) A data storage method, comprising:
Teachings of figure 4 system (100)
receiving a data storage request from a client, 
Teachings of col 6, lines 13-14 “control the memory device 150 in response to a request from the host 102”
wherein the data storage request comprises data to be stored;
Teachings of col 6, lines 16-17 “store data provided form the host 102 into the memory device 150”
determining a state of the data to be stored to be a hot data state when
Teachings of col 10, lines 33-34 “hot data and cold data may be identified“
greater than…threshold
Teachings of col 10, lines 33-46, relatively greater or smaller
a least frequently used (LFU) of the data to be stored is greater than a first preset threshold, 
Teachings of col 10, lines 42-45 “hot data when…relatively greater access ratio…cold data when…relatively smaller access ratio”

a least recently used (LRU) of the data to be stored is greater than a second preset threshold, and 
Teachings of col 10, lines 42-45 “hot data when…relatively greater access ratio…cold data when…relatively smaller access ratio”

length information of the data to be stored is smaller than a third preset thresholds  
Teachings of col 10, lines 36-37 “hot data when the provided data has relatively smaller size”

otherwise, determining the state of the data to be stored to be a cold data state;
Teachings of col 10, lines 38-39 “cold data when the provided data has relatively greater size”

determining a corresponding storage medium for the data to be stored according to the and the state of the data to be stored, and storing the data to be stored in the corresponding storage medium determined for the data to be stored.
Teachings of col 10, lines 16-18 “may store the hot data into a hot data area 107 of the unified memory 106, and may store the cold data into a cold data area 108”


The one of the Official Notice reference- the Feng reference teaches the gist of the claimed invention as well-known teachings in the art as follows:
Claim 1			Teachings of Feng reference
a least frequently used (LFU) of the data to be stored is greater than a first preset threshold, 
Teachings of par 47-48, 51 & 56 LFU algorithm 
a least recently used (LRU) of the data to be stored is greater than a second preset threshold, and 
Teachings of par 47-48, 51 & 56 LRU algorithm 

 In figures 1-5 with the accompanying description & the operation/function of figures 1-5, the Subramanian reference teaches the functionally equivalent teachings of the recited claimed invention as follows:
Claims 1, 5-10, 14-19
Subramanian reference teachings

1. (Currently Amended) A data storage method, comprising:
Features of figure 1, system (100) operations/functions
receiving a data storage request from a client, 
Features of figure 1, (108, 110)
wherein the data storage request comprises data to be stored;
Features of figure 1, Column 5, lines 50-52)
length information of the data
Features of Column: 1 (line 29-30), 9 (lines 48),  10 (line 12-13), 14 (line 8, 30 & 66) & 15 (line 22)
determining a state of the data to be stored to be a hot data state when a least frequently used (LFU) of the data to be stored is greater than a first preset threshold, a least recently used (LRU) of the data to be stored is greater than a second preset threshold, and length information of the data to be stored is smaller than a third preset thresholds otherwise, determining the state of the data to be stored to be a cold data state;
Features of figures 2-3 & column 11, lines 5- 25,”storage abstraction layer is utilized to selectively store a plurality of data … based upon characteristics of data…storage providers. A characteristic may corresponding to a frequently accessed characteristic (e.g., hot data having an access frequency/pattern above a threshold), an infrequently accessed characteristic (e.g., hot data having an access frequency/pattern above a threshold), etc….”
determining a corresponding storage medium for the data to be stored according to the and the state of the data to be stored, and storing the data to be stored in the corresponding storage medium determined for the data to be stored.
Features of figures 2-3 & column 11, lines 5- 25,”the storage abstraction layer is configured to determine which type of storage and storage provider is better suited to store certain types of data…”

5.    The method according to claim 1, further comprising: determining a state of a key’s value of the data to be stored, wherein the state of the key’s value of the data to be stored is a cold data state or a hot data state; and determining a storage medium for the key’s value of the data to be stored according to the state of the key’s value of the data to be stored, and storing the key’s value of the data to be stored in the storage medium determined for the key’s value of the data to be stored.
 Features of Column: 1 (line 29-30), 9 (lines 48),10 (line 12-13), 14 (line 8, 30 & 66) & 15 (line 22) in combination with the features of figures 2-3 & column 11, lines 5- 25,”storage abstraction layer is utilized to selectively store a plurality of data … based upon characteristics of data…storage providers. A characteristic may corresponding to a frequently accessed characteristic (e.g., hot data having an access frequency/pattern above a threshold), an infrequently accessed characteristic (e.g., hot data having an access frequency/pattern above a threshold), etc… the storage abstraction layer is configured to determine which type of storage and storage provider is better suited to store certain types of data…”; in addition, see Columns 11-17 for “storage abstraction layer” description using “identifier…to reference data”

6.    The method according to claim 1, wherein the storing the data to be stored in the
storage medium comprises: compressing the data to be stored, and storing the compressed data to be stored in the storage medium.
Features of Column 13, lines 13-24

7.    The method according to claim 1, wherein the storing the data to be stored in the storage medium comprises: sorting the data to be stored according to a value of the data to be stored, and storing the sorted data to be stored in the storage medium.
 Features of Column: 1 (line 29-30), 9 (lines 48),10 (line 12-13), 14 (line 8, 30 & 66) & 15 (line 22) in combination with the features of figures 2-3 & column 11, lines 5- 25,”storage abstraction layer is utilized to selectively store a plurality of data … based upon characteristics of data…storage providers. A characteristic may corresponding to a frequently accessed characteristic (e.g., hot data having an access frequency/pattern above a threshold), an infrequently accessed characteristic (e.g., hot data having an access frequency/pattern above a threshold), etc… the storage abstraction layer is configured to determine which type of storage and storage provider is better suited to store certain types of data…”; in addition, see Columns 11-17 for “storage abstraction layer” description using “identifier…to reference data”


 Features of Column: 1 (line 29-30), 9 (lines 48),10 (line 12-13), 14 (line 8, 30 & 66) & 15 (line 22) in combination with the features of figures 2-3 & column 11, lines 5- 25,”storage abstraction layer is utilized to selectively store a plurality of data … based upon characteristics of data…storage providers. A characteristic may corresponding to a frequently accessed characteristic (e.g., hot data having an access frequency/pattern above a threshold), an infrequently accessed characteristic (e.g., hot data having an access frequency/pattern above a threshold), etc… the storage abstraction layer is configured to determine which type of storage and storage provider is better suited to store certain types of data…”; in addition, see Columns 11-17 for “storage abstraction layer” description using “identifier…to reference data”

9.    The method according to claim 1, further comprising: determining a data storage ratio between a memory and a disk according to at least one of: a memory occupation, a ratio between data stored in the memory and data stored in the disk; and
determining the first preset threshold and the second preset threshold according to the data storage ratio.
Features of Column: 1 (line 29-30), 9 (lines 48),10 (line 12-13), 14 (line 8, 30 & 66) & 15 (line 22) in combination with the features of figures 2-3 & column 11, lines 5- 25,”storage abstraction layer is utilized to selectively store a plurality of data … based upon characteristics of data…storage providers. A characteristic may corresponding to a frequently accessed characteristic (e.g., hot data having an access frequency/pattern above a threshold), an infrequently accessed characteristic (e.g., hot data having an access frequency/pattern above a threshold), etc… the storage abstraction layer is configured to determine which type of storage and storage provider is better suited to store certain types of data…”; in addition, see Columns 11-17 for “storage abstraction layer” description using “identifier…to reference data” 
19.    A computer readable storage medium storing a computer program which causes a server to execute the method according to claim 1.
Features of figure 2 (202)

10-18.	    Recitations of the claims 10, 14-18
The above discussed teachings of the claims 1-9 are similarly applied, due to the similarity between the claimed inventions.

The Subramanian reference does not identically or expressly teaches the limitation regarding the “state of the data”; however the Subramanian reference does teach and/or motivate the functionally/operationally equivalent limitations of the recited claimed “state of data” (i.e., see the above teachings). In addition, the teachings of the official notice also teaches the equivalent limitations of the “state of the data” as well-known & commonly practiced in the art (i.e., see three of the references of the Official Notice – the Oh reference [Column 10, lines 33-37], the Feng reference [0051-0066] and the FAGIANO reference [0040]-[0045]); therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to come up with the recited claimed invention from the teachings of the Subramanian reference in view of the well-known knowledge & common practice in the art, for the reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181